William B. Brown, J.,
concurring. I agree with the majority’s holding, and the rationale in support thereof, that the offenses of carrying a concealed weapon and having a weapon while under disability are not allied offenses of similar import under R. C. 2941.25(A). In light of this finding, it is my opinion, however, that it is unnecessary for this court to additionally consider whether these crimes can be committed separately and with separate animus under R. C. 2941.25(B).
The language of R. C. 2941.25 is clear and unambiguous. Division (B) of R. C. 2941.25 need only be dealt with if, and *430only if, the conduct in question constitutes allied offenses of similar import under division (A) of R. C. 2941.25.
Case law is in accord with this construction of R. C. 2941.25. This court recently stated in State v. Logan (1979), 60 Ohio St. 2d 126, 129, that “[e]ven though there might be a shield initially provided a defendant under R. C. 2941.25(A) where charged with multiple counts, he still must overcome the hurdle of R. C. 2941.25(B). * * * R. C. 2941.25(B) ‘carves an exception to division (A) of the same statute ***.’” (Quoting State v. Frazier [1979], 58 Ohio St. 2d 253, 255.)
In the case at bar, this court has determined that the crimes involved are not allied offenses of similar import under R. C. 2941.25(A). As such, R. C. 2941.25(A) is not initially providing appellant with a shield. Consequently, and in accordance with Logan, supra, there is no need for this court to decide if appellant overcomes the additional hurdle to the application of R. C. 2941.25 as set forth in division (B). Clearly, if the conduct in question does not comport with the operative language in division (A), it is unnecessary for this court to determine whether such conduct falls under the exception to this division.
C. Brown, J., concurs in the foregoing concurring opinion.